By Judge T. J. Markow
The parties appeared, by counsel, on the defendant’s motion to transfer venue, and evidence was presented and argument was heard.
The Court finds that at the time the cause of action arose, the defendant resided in and conducted business in Essex County, Virginia. After the cause of action arose and before suit was filed, the defendant moved to North Carolina. He was served through the Secretary of the Commonwealth.
Section 8.01-262(2) of the Code of Virginia provides venue in the City of Richmond (the location of the Secretary of the Commonwealth) when the statutory agent (here the Secretary of the Commonwealth) has been appointed by operation of law.
Defendant argues that the second clause of § 8.01-262(2) “or, in case of withdrawal from this Commonwealth by such defendant, wherein venue herein was proper at the time of withdrawal” described the exclusive place of venue in his situation. He is incorrect. This clause provides an alternative venue to the situs of the statutory agent, not an exclusive one.
It is, therefore, ordered that the Motion to Transfer Venue is overruled. The defendant’s objection is noted.